Citation Nr: 1042119	
Decision Date: 11/09/10    Archive Date: 11/18/10	

DOCKET NO.  07-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder. 

2.  Entitlement to service connection for disequilibrium, claimed 
as secondary to service-connected diabetes mellitus and/or 
bilateral hearing loss. 

3.  Entitlement to service connection for a speech articulation 
disorder, claimed as secondary to service-connected bilateral 
hearing loss. 

4.  Entitlement to service connection for hypertension, claimed 
as secondary to coronary artery disease and/or service-connected 
diabetes mellitus, or as the residual of exposure to Agent 
Orange. 

5.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus, or as the residual of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 
1972, with service in the Republic of Vietnam from July 1969 to 
June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of December 2005 and September 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116 (West 2002), the Secretary of Veterans Affairs 
announced his decision to establish a presumption of service 
connection based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam Era for three new conditions:  
ischemic heart disease, Parkinson's disease, and B-Cell leukemia.  
As required by  38 U.S.C.A. § 1116 (West 2002),  the Department 
of Veterans Affairs (VA) has now issued regulations through 
notice and comment rulemaking procedures to establish the new 
presumptions of service connection for those diseases.  However, 
on November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law, but that potentially 
may be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and 
B-cell leukemia based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era.  Inasmuch as this 
appeal contains two claims (for service connection for 
hypertension and coronary artery disease) which may be affected 
by these new presumptions, the Board must stay action on those 
matters in accordance with the Secretary's stay.  Once that stay 
has been lifted, the adjudication of any claims which have been 
stayed will be resumed.  

Finally, for reasons which will become apparent, the appeal as to 
the issue of service connection for a speech articulation 
disorder is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The Veteran currently suffers from a posttraumatic stress 
disorder which as likely as not had its origin during his period 
of service in the Republic of Vietnam.  

2.  The Veteran's current disequilibrium is as likely as not 
causally related to service-connected peripheral neuropathy of 
the lower extremities, which is itself causally related to 
service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

2.  Disequilibrium is proximately due to or the result of 
service-connected peripheral neuropathy of the lower extremities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) inform 
the Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the Veteran 
about the information and evidence that VA will seek to provide; 
(3) inform the Veteran about the information and evidence he is 
expected to provide.  However, given the disposition in this 
case, further discussion of the various provisions of the VCAA is 
unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the course 
of a hearing before the undersigned Veterans Law Judge in July 
2010, as well as service treatment and personnel records, both VA 
and private treatment records and examination reports, various 
articles, and a number of statements from the Veteran's 
relatives.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the Veteran's claims, and what the 
evidence in the claims file shows, or fails to show, with respect 
to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

The Veteran in this case seeks service connection for 
posttraumatic stress disorder, as well as for a disorder 
characterized by disequilibrium.  In pertinent part, it is 
contended that the Veteran's posttraumatic stress disorder is the 
result of multiple stressors, including combat, during the 
Veteran's period of active military service in the Republic of 
Vietnam.  It is further contended that the Veteran's 
disequilibrium is in some way proximately due to, or the result 
of, or aggravated by his service-connected diabetes mellitus 
and/or bilateral hearing loss.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  Establishing service connection 
generally requires medical, or in certain circumstances, lay 
evidence of (1) a current disability; (2) an inservice incurrence 
or aggravation of a disease or injury; and (3) a nexus between 
the claimed inservice disease or injury and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-connected 
disease or injury.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of a 
Veteran's nonservice connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to applicable law and regulation, any increase in 
severity of a nonservice-connected disease or injury proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching the determination as to 
aggravation of a nonservice-connected disability, consideration 
is required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by the service-
connected condition) in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline and 
current levels of severity are to be based upon application of 
the corresponding criteria under the Schedule for Rating 
Disabilities.  (38 C.F.R. Part 4) for evaluating that particular 
nonservice-connected disorder.  38 C.F.R. § 3.310 (2010).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing a required inservice stressor.  Service 
connection for posttraumatic stress disorder currently requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor occurred.  
Where a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity, and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenades, small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or 
circumstances involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.  38 C.F.R. § 3.304 
(2010).

In summary, service connection for posttraumatic stress disorder 
may be granted where the evidence demonstrates (1) a current 
diagnosis of posttraumatic stress disorder rendered by an 
examiner specified by the regulations; (2) an inservice stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) the Veteran's posttraumatic stress 
disorder symptoms have been medically related to the inservice 
stressor by a VA psychiatrist or psychologist, or one contracted 
with by VA.  

As noted above, the Veteran served in the Republic of Vietnam 
from July 1969 to June 1970.  During that time, the Veteran's 
Military Occupational Specialty was that of Sentry Dog Handler.  
Awards and commendations given the Veteran include the National 
Defense Service Medal, the Vietnam Service Medal, and the Air 
Force Good Conduct Medal.

Service treatment records, it should be noted, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a posttraumatic stress disorder or some other 
disorder characterized by disequilibrium.  At the time of a 
service separation examination in November 1972, a physical 
examination was negative for the presence of a psychiatric 
disorder, or any evidence of disequilibrium. Significantly, no 
pertinent diagnoses were noted.

At the time of a VA audiometric examination in June 1997, the 
Veteran gave a history of "dizzy spells," during which he felt as 
if he were spinning, unsteady, and "lightheaded," though with no 
nausea or vomiting.  On subsequent VA audiometric examination in 
February 2005, the Veteran reported problems with "occasional 
dizzy spells," in which he felt as if he were spinning and 
lightheaded, but, once again, with no nausea or vomiting.

During the course of an additional VA examination, likewise 
conducted in February 2005, the Veteran described trouble with 
severe weakness in his legs accompanied by pain moving about due 
to a lack of coordination and "some imbalance" at times.  

At the time of a private psychiatric examination conducted in 
early June 2005, the Veteran gave a history of "difficulties" 
since his experiences in the Vietnam War in the early 1970's.  
According to the Veteran, he suffered from nightmares and 
flashbacks related to his Vietnam experience.  Also noted were 
problems with dysphoria, anxiety, and restless sleep.  According 
to the Veteran, he had been trying to go to the VA psychiatric 
outpatient clinic, but thus far, had received no psychiatric 
care.  On mental status examination, the Veteran's mood was 
depressed and his affect somewhat restricted.  However, he was 
alert and able to concentrate and solve problems, as well as 
oriented to time, person, and place.  At the time of examination, 
the Veteran's memory function was intact for short-term, 
intermediate, and remote events.  The Veteran could abstract 
simple associations, but was concrete to proverbs.  Moreover, he 
could make change and do arithmetic in his head.  At the time of 
examination, there was no evidence of any hallucinations, 
delusions, thought broadcasting, or other signs of a formal 
thought disorder.  Nor were there any major perceptual 
difficulties.  The pertinent diagnoses noted were posttraumatic 
stress disorder, panic disorder, and adjustment disorder with 
depressed mood.

In correspondence of February 2006, a private audiologist wrote 
that the Veteran had experienced episodes of dizziness, as well 
as continuing problems with balance/unsteadiness.  According to 
the examining audiologist, due to the Veteran's long history of 
tinnitus and continuing difficulties with balance, it was 
recommended that he be evaluated by an otoneurologist.

During the course of VA outpatient treatment in late February 
2006, the Veteran complained that he "felt wobbly" when he 
walked, and that his head felt "swimmy."  According to the 
Veteran, he felt as if he "walked unbalanced," though he had not 
fallen.  According to the examiner, the Veteran might benefit 
from referral to an ear, nose, and throat specialist for 
vestibular problems, followed by vestibular rehabilitation and 
physical therapy.  

At the time of a VA outpatient posttraumatic stress disorder 
consultation in mid June 2006, the Veteran reported a daily 
depressed mood, with occasional tearfulness, as well as feelings 
of worthlessness and hopelessness, in conjunction with decreased 
energy, concentration, and motivation.  According to the Veteran, 
while in service, he had served as a dog handler, and was 
stationed for a time in Vietnam.  When questioned, the Veteran 
described traumatic experiences in Vietnam where he felt afraid 
for his life.  On mental status examination, the Veteran was 
polite and cooperative, with speech which was spontaneous and 
adequate in rate and volume.  His mood was depressed and his 
affect mildly decreased in range, though appropriate, and of 
normal intensity.  The Veteran was alert and well oriented, with 
thoughts which were coherent, logical, and goal-directed.  At the 
time of examination, the Veteran denied hallucinations or 
delusions, as well as suicidal or homicidal ideation.  Moreover, 
his insight and judgment appeared to be fairly good.  In the 
opinion of the examiner, the Veteran endorsed depressive symptoms 
consistent with a major depressive disorder.  While the Veteran 
additionally reported mild posttraumatic stress disorder 
symptoms, these symptoms did not seem to meet the full criteria 
for a diagnosis of posttraumatic stress disorder, inasmuch as 
some of the symptoms might be due to depression.  The pertinent 
diagnoses noted were major depressive disorder, rule out 
posttraumatic stress disorder.

At the time of VA outpatient psychological testing in mid May 
2007, it was noted that the Veteran was alert and well groomed, 
with eye contact which was sporadic.  His mood was euthymic and 
his affect congruent.  Noted at the time was that the Veteran's 
judgment appeared good, though his insight was somewhat limited.  
The Veteran's thoughts appeared logical and goal-directed, and 
there was no evidence of any suicidal or homicidal ideation, or 
audio or visual hallucinations.  According to the examiner, the 
Veteran had brought with him a psychiatric evaluation report 
which contained a great deal of evidence to support the Veteran's 
somatic complaints and medical problems, but not much information 
as to how he had received a diagnosis of posttraumatic stress 
disorder.  Under the circumstances, it was recommended that the 
Veteran be further evaluated by a neuropsychologist.  The 
pertinent diagnosis noted was posttraumatic stress disorder.

At the time of a VA outpatient ear, nose and throat consultation 
in mid August 2007, it was noted that the Veteran was being seen 
for evaluation of disequilibrium which had been present for 
approximately five years.  According to the Veteran, for many 
years, he had experienced problems with hearing loss, as well as 
constant tinnitus, orthostatic dizziness, and vertigo when 
closing his eyes.  Also noted was a history of peripheral 
neuropathy, with progressive muscle wasting, specifically, of the 
quadriceps and gluteus maximus.  The clinical assessment was 
bilateral hearing loss with likely central vestibular symptoms, 
consistent with a need to rule out a neurological source as the 
origin as the Veteran's disequilibrium.  

In a VA outpatient treatment record dated in October 2007, it was 
noted that electronystagmographic testing showed symmetrical and 
robust caloric responses plus a lack of spontaneous or provokable 
nystagmus, thereby supporting a nonlabyrinthine origin.  A 
cervical artery screen was positive and felt to be possibly 
suggestive of vascular dysfunction in the neck, considered a 
potential source of the Veteran's symptoms.  

Additional outpatient treatment, likewise undertaken in October 
2007, described the Veteran as coping with ongoing intrusive 
memories from Vietnam.  On mental status examination, the Veteran 
showed good eye contact, as well as speech which was normal and 
spontaneous.  Both the Veteran's mood and affect were depressed, 
though he was alert and well-oriented, with thoughts which were 
coherent, logical, and goal-directed.  At the time of 
examination, there was no evidence of either suicidal or 
homicidal ideation, or hallucinations or delusions.  Insight and 
judgment were described as fair.  The pertinent diagnosis noted 
was posttraumatic stress disorder.

During the course of VA outpatient individual psychotherapy in 
early December 2007, the Veteran reported that he continued to 
cope with depression.  While the Veteran made reference to 
various Vietnam stressors, he did not appear to need to process 
the impact of his service in Vietnam.  On mental status 
examination, the Veteran's eye contact was good, with speech 
which was normal and spontaneous.  The Veteran's mood and affect 
were described as depressed, though he was alert and well 
oriented, with thoughts which were coherent, logical, and goal-
directed.  The pertinent diagnosis noted was posttraumatic stress 
disorder.  

Following a VA outpatient psychiatric evaluation in early March 
2008, it was noted that, while the Veteran reported mild 
posttraumatic stress disorder signs and symptoms, he did not seem 
to meet the full criteria for a diagnosis of that disorder.  
Nonetheless, past testing had revealed a number of posttraumatic 
stress disorder traits.  The pertinent diagnoses noted were major 
depressive disorder, in partial remission; and anxiety disorder, 
not otherwise specified.  

At the time of a VA psychological examination in February 2009, 
it was noted that the Veteran's claims folder and medical records 
were available, and had been reviewed.  That review disclosed 
that, in March 2007, the Veteran was described as having 
"subclinical" posttraumatic stress disorder symptoms.  Moreover, 
the Veteran had apparently been continuously treated by a VA 
psychiatrist since 2006, who had diagnosed major depressive 
disorder and anxiety.  While the Veteran and his wife had made 
numerous phone calls and submitted numerous letters providing 
additional information to the Veteran's physician, that physician 
continued to characterize the Veteran's problems as being 
depressive and related to his physical and current life stressors 
rather than posttraumatic stress disorder.  The pertinent 
diagnoses noted were major depressive disorder and anxiety 
disorder.  

Following multiple VA examinations in April 2009, which 
examinations involved a full review of the Veteran's claims 
folder and medical records, it was the opinion of a VA examiner 
that there was "no relationship" between the Veteran's 
disequilibrium and his service-connected hearing loss of the left 
ear or diabetes.  Accordingly, it was less likely than not that 
the Veteran's disequilibrium was due to his hearing loss in the 
left ear or diabetes.  

In a Memorandum for the file dated in June 2009, it was noted 
that the Veteran's presence with the 366 SBS, DaNang Air Base, 
Republic of Vietnam, and then with the 35 SPS at the time various 
attacks occurred corroborated the Veteran's statements that he 
experienced such attacks personally.  Accordingly, the evidence 
of record was clearly credible that the Veteran had been exposed 
to and/or directly engaged in combat situations.

During the course of VA outpatient psychiatric treatment in early 
June 2009, the Veteran complained of nightmares, as well as 
hypervigilance, startle response, and intrusive thoughts.  
According to the Veteran, he thought about Vietnam "every day" 
for at least part of the day.  On mental status examination, the 
Veteran displayed good eye contact, though he appeared to be sad.  
The Veteran's mood was mildly depressed, though his affect was 
within the normal range, and neither labile nor inappropriate.  
The Veteran was alert and well-oriented with thought processes 
which were coherent, logical, and goal-directed.  At the time of 
examination, there was no evidence of either hallucinations or 
delusions, or of suicidal or homicidal ideation.  Insight and 
judgment were described as fair.  The clinical assessment was of 
a 60-year-old male with posttraumatic stress disorder, major 
depressive disorder, and panic attacks.  

In an outpatient VA psychiatric note dated in early February 
2010, the Veteran's mood was described as fair.  When questioned, 
the Veteran complained of continued hypervigilance and startle 
response.  Also noted were problems with irritability at times, 
though according to the Veteran, he was able to control it.  On 
mental status examination, the Veteran displayed good eye 
contact.  His mood was euthymic and his affect within the normal 
range.  The Veteran was alert and well- oriented, with thought 
processes which were coherent, logical, and goal-directed.  At 
the time of examination, there was no evidence of either 
hallucinations or delusions.  Nor was there evidence of suicidal 
or homicidal ideation.  Insight and judgment were described as 
good.  The clinical assessment was "still with residual 
posttraumatic stress disorder symptoms."

During the course of VA outpatient treatment in July 2010, it was 
noted that the Veteran presented with disequilibrium which had 
been observed on examination, with the Veteran swaying to the 
right when ambulating without assistance.  According to the 
examiner, the Veteran's disequilibrium was likely associated with 
his neuropathy, due to sensory loss in the bilateral lower 
extremities which impaired his ability to adjust for changes in 
his posture, all of which was ultimately the result of diabetes 
mellitus.

As is clear from the above, the Veteran has for some time 
suffered from a loss of equilibrium, leading to at least some 
degree of instability.  While in the past, the exact cause of 
that disequilibrium was somewhat ambiguous, as of July 2010, the 
Veteran's disequilibrium has been described as "likely 
associated" with his (service-connected) peripheral neuropathy 
leading to a sensory loss in the bilateral lower extremities 
which impaired the Veteran's ability to adjust for changes in 
posture, all of which was ultimately the result of (service-
connected) diabetes mellitus.  Under the circumstances, it may be 
concluded that the Veteran's current loss of equilibrium (or 
disequilibrium) is at least as likely as not the result of 
service-connected peripheral neuropathy of the bilateral lower 
extremities resulting from service-connected diabetes mellitus.  
Accordingly, service connection for a disorder characterized by 
disequilibrium is in order.  

Turning to the issue of service connection for posttraumatic 
stress disorder, the Board acknowledges that, on various 
occasions, the Veteran has received psychiatric diagnoses other 
that posttraumatic stress disorder, including major depressive 
disorder, and an anxiety disorder not otherwise specified.  
However, on more than one occasion, the Veteran has also received 
a diagnosis of posttraumatic stress disorder.  Significantly, and 
as noted above, the Veteran's inservice stressors have now been 
conceded.  Under the circumstances, and with the resolution of 
all reasonable doubt in the Veteran's favor, the Board is of the 
opinion that the Veteran currently suffers from a posttraumatic 
stress disorder which as likely as not had its origin as the 
result of various stressful incidents which occurred during his 
period of service in the Republic of Vietnam.  Accordingly, an 
award of service connection for posttraumatic stress disorder is 
in order.


ORDER

Service connection for posttraumatic stress disorder is granted.

Service connection for a disorder characterized by disequilibrium 
is granted.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for a speech articulation disorder, claimed as 
secondary to service-connected bilateral hearing loss.  However, 
a review of the record raises some question as to the exact 
nature and etiology of the Veteran's current articulation 
problems.  

In that regard, at the time of a VA speech and language 
examination in November 2008, it was noted that the Veteran 
suffered from a significant hearing loss which negatively 
impacted his overall communication abilities.  Also noted was the 
presence of dyslexia "with significant reading/writing deficits."

The Board observes that, while following a VA medical examination 
in April 2009, the examiner indicated that it was "less likely 
than not" that the Veteran's speech disorder "was due to 
(service-connected) diabetes mellitus," he further commented 
that the Veteran did, in fact, suffer from dyslexia, and that his 
"speech disorder" might be aggravated by his (service-connected) 
hearing loss in the left ear.  Significantly, since the time of 
that examination, the Veteran has been granted service connection 
for defective hearing in the right ear, with the result that 
service connection is now in effect for bilateral hearing loss.

Based on the aforementioned, it is unclear whether the "speech 
disorder" felt to be aggravated by the Veteran's service-
connected hearing loss is the articulation disorder for which 
service connection is currently being sought, or dyslexia, which 
apparently preexisted the Veteran's entry upon active military 
service.  Under the circumstances, further development of the 
evidence is necessary prior to a final adjudication of the 
Veteran's claim for service connection.

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
July 2010, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  The Veteran should then be afforded 
additional VA examination(s) by an 
appropriate specialist or specialists in 
order to more accurately determine the 
exact nature and etiology of his claimed 
speech articulation disorder.  The RO/AMC 
is advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  The Veteran is 
further to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have an 
adverse effect on his claim.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the aforementioned 
examination(s), the appropriate examiner or 
examiners should specifically comment as to 
whether the Veteran currently suffers from 
a chronic, clinically identifiable speech 
articulation disorder, and, if so, whether 
that disorder at least as likely as not had 
its origin during the Veteran's period of 
active military service.  Should it be 
determined that the Veteran does, in fact, 
suffer from a chronic speech articulation 
disorder, but that such disorder did not 
have its origin during the Veteran's period 
of active military service, an additional 
opinion is requested as to whether that 
articulation disorder is at least as likely 
as not proximately due to, the result of, 
or aggravated by a service-connected 
disability or disabilities, to include 
bilateral hearing loss.  All such 
information and opinions, when obtained, 
must be made a part of the Veteran's claims 
folder.  Moreover, a complete rationale 
must be provided for any opinion 
offered.  The claims folder and a 
separate copy of this REMAND must be 
made available to and reviewed by the 
examiner(s) prior to completion of the 
examination(s).  In addition, a 
notation to the effect that this record 
review has taken place must be included 
in the examination report(s).

3.  The RO should then readjudicate the 
Veteran's claim for service connection for 
a speech articulation disorder, to include 
as secondary to service-connected hearing 
loss.  Should the benefit sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case (SOC) in June 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


